Appeal from a judgment of the County Court of Washington County (Berke, J.), rendered January 16, 2004, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant was charged by an eight-count indictment with multiple crimes stemming from his role in the armed robbery of a convenience store. Pursuant to a negotiated plea agreement, defendant pleaded guilty to robbery in the second degree in exchange for an agreed-upon prison sentence of 10 years, to be followed by five years of postrelease supervision, and he agreed to pay restitution. Defendant was thereafter sentenced in accordance with the plea agreement. He now appeals.
We are unpersuaded by defendant’s contention that his sentence is harsh and excessive. Absent an abuse of discretion or extraordinary circumstances, the sentence will not be disturbed (see People v Miller, 21 AD3d 1146, 1147 [2005]; People v Montgomery, 21 AD3d 1148, 1148 [2005]). Here, given the vio*920lent nature of defendant’s offense, we find no reason to reduce the agreed-upon sentence imposed (see People v Johnson, 21 AD3d 1149, 1150 [2005]).
Her cure, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.